Citation Nr: 0019347	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
December 1957 rating decision that denied service connection 
for a back disorder.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury.  

3.  Whether there was clear and unmistakable error in a 
December 1957 rating decision that denied service connection 
for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1953 
to February 1955.  

In a December 1957 rating decision, VA denied service 
connection for a back disorder and pes planus, and that 
decision became final after the appellant did not submit an 
appeal of the decision within one year after receiving 
notification thereof.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Although the claim for service connection for residuals of a 
right shoulder injury has been characterized by the RO as a 
claim of clear and unmistakable error in a July 1997 rating 
decision that denied service connection for residuals of a 
right shoulder injury, the Board finds that the evidence 
indicates the appellant sought to appeal the July 1997 denial 
of service connection for residuals of a right shoulder 
injury.  Therefore, the Board concludes that the issue to be 
addressed on appeal at this time is entitlement to service 
connection for residuals of shoulder injury, not a claim of 
clear and unmistakable error in the July 1997 rating 
decision.  

The issues of whether the December 1957 rating decision was 
clearly and unmistakable erroneous in denying service 
connection for pes planus and entitlement to service 
connection for residuals of a right shoulder injury are the 
subjects of a remand following the Board's decisions as to 
whether the December 1957 rating decision was clearly and 
unmistakable erroneous in denying service connection for a 
back disorder and whether the claim of entitlement to service 
connection for residuals of a right shoulder injury is well 
grounded.  

FINDINGS OF FACT

1.  A December 1957 rating decision denied service connection 
for a back disorder, and that decision became final when the 
appellant did not file a timely appeal.   

2.  The denial of service connection for a back disorder by 
the December 1957 rating decision was consistent with, and 
adequately supported by, the evidence then of record.  

3.  The evidence of record shows that the appellant was 
treated during service for a severe contusion of the right 
scapula, that he is currently diagnosed with rotator cuff 
tendonitis/impingement of the right shoulder, and that a 
private physician has apparently indicated that it is as 
likely as not that the current right shoulder disability 
arose from the right shoulder injury sustained in service.  


CONCLUSIONS OF LAW

1.  The December 1957 rating decision that denied service 
connection for a back disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5107, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.105(a), 3.303(d) (1999).  

2.  The appellant has submitted a well-grounded claim for 
entitlement to service connection for a right shoulder 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

I. A Back Disorder

The appellant contends that the clear and unmistakable error 
in the December 1957 rating decision with regard to the 
denial of service connection for a back disorder lies in the 
fact that the evidence of record demonstrates a continuity of 
back problems from service up to the present time.  He points 
out that his service medical records reveal treatment for 
back pain and that postservice medical records show that he 
was hospitalized for treatment of lumbosacral strain in 
October 1957 and currently has back problems.  

A December 1957 rating decision denied the appellant's claim 
of entitlement to service connection for a back disorder on 
the basis that the evidence of record did not demonstrate 
that the appellant had a chronic back disorder that was 
related to military service.  The appellant did not file an 
appeal thereafter.  That unappealed decision is final in the 
absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.105(a).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for there to be a valid claim of "clear 
and unmistakable error," there must have been an error in the 
prior adjudication of the claim, such that either the correct 
facts or applicable law, in effect at the time of the prior 
adjudication, was incorrectly applied.  The Court stated that 
the claimant must aver more than just his disagreement with 
the factual determination rendered by the prior adjudicator.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(consolidated with Collins v. Principi, No. 90-416 (en 
banc)).  See also Oppenheimer v. Derwinski, 1 Vet. App. 370 
(1991), and Kronberg v. Brown, 4 Vet. App. 399 (1993).  In 
Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  

The Court has opined that clear and unmistakable error 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  The error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Since an analysis of whether CUE 
has been committed may only proceed on the record, evidence 
that was not part of the record at the time of the prior 
determination may not form the basis of a finding that there 
was an act of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).  

In assessing whether the December 1957 rating decision was 
undebatably erroneous in concluding that the appellant did 
not have a chronic back disorder that was related to service, 
the Board must limit its review to the evidence that was of 
record in December 1957.  Therefore, an August 1996 medical 
statement from H. G. Miller, M.D., an amended copy of Dr. 
Miller's August 1996 statement that was received in April 
1999, and an April 1999 statement from L. M. Parker, M.D., 
may not be considered with regard to the appellant's claim.  

Although service medical records show that the appellant was 
treated in service for complaints of back pain (August 1953, 
under the left shoulder, and March 1953, in the right scapula 
area), his February 1955 separation examination revealed that 
findings for the spine were normal, that his general health 
was reported to be excellent, and that he had no complaints 
pertaining to his back.  The other medical evidence 
considered in December 1957, an October 1957 VA 
hospitalization report, noted history provided by the 
appellant of a back injury in service with treatment at the 
time and problems with intermittent low back pain since 
service, and indicated that a lumbar spine X-ray showed 
typical degenerative changes primarily at the L4-5 level with 
lipping osteophytes and end-plate sclerosis.  The diagnosis 
reported by the VA physician in October 1957 was degenerative 
disc disease of the lumbar spine; however, he did not 
identify any etiological relationship between the 
degenerative disc disease in the lumbar spine and service.  

The December 1957 rating decision concluded that the 
appellant did not have a chronic back disorder that was 
related to his period of military service.  Indeed, there was 
no medical evidence of record at the time of the December 
1957 rating decision which related any back disability 
following service to the back pain for which the appellant 
was treated during service.  Absent medical evidence in 
December 1957 that causally or etiologically related a back 
disorder diagnosed after service to back pain treated during 
service, the Board cannot conclude that the December 1957 
rating decision was clearly and unmistakably erroneous in not 
granting service connection for a back disorder.  Rather, the 
Board finds that the denial of service connection for a back 
disorder by the December 1957 rating decision was consistent 
with, and adequately supported by, the evidence then of 
record.  The appellant's mere disagreement as to how the 
facts were weighed or evaluated, as expressed in his 
statements and testimony at a March 1999 Regional Office 
hearing, does not constitute a valid claim of clear and 
unmistakable error.  Russell at 313.  

II.  A Right Shoulder Disorder

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of a right shoulder injury.  Service 
medical records show that the appellant was treated in July 
1953 for a severe, month-old contusion of the right scapula, 
which had some minor point tenderness in the rhomboid 
muscles, without limitation noted in the right shoulder 
girdle, and that he was treated subsequently treated for 
right shoulder pain later in 1953 and in early 1954.  An 
August 1996 medical statement from H. G. Miller, M.D., noted 
that the appellant provided a history of a right shoulder 
injury in service.  Dr. Miller went on to identify rotator 
cuff tendonitis/impingement syndrome of the right shoulder.  
A copy of Dr. Miller's August 1996 medical statement was 
received in April 1999 and contained a Xeroxed notation at 
the bottom which indicated that it was as likely as not that 
the appellant's right shoulder problem arose from the right 
shoulder injury in service.  

As the evidence shows that the appellant currently has right 
shoulder disability, that he sustained a right shoulder 
injury in service, and that a private physician has 
apparently provided a nexus between the appellant's right 
shoulder injury in service and his current right shoulder 
disability, the Board finds that the three elements of Caluza 
have been satisfied.  Therefore, the claim for service 
connection for residuals of a right shoulder injury is well 
grounded.  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding this claim.  To decide the claim on the merits at 
this time would be prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

The claim of clear and unmistakable error in the December 
1957 rating decision, with regard to the denial of service 
connection for a back disorder is denied.  

The appellant has submitted a well-grounded claim for 
entitlement to service connection for residuals of a right 
shoulder injury.  

REMAND

Review of the appellant's service medical records reveals 
that he had first degree pes planus at a November 1952 pre-
induction examination.  A March 20, 1953, notation in the 
service medical records reveals that he complained of cramps 
in the calves of his legs and in the arches of his feet,  The 
diagnosis at that time was third degree flat feet.  However, 
the claims file is devoid of any postservice evidence of pes 
planus.  Inasmuch as the service medical records appear to 
indicate that the appellant's pes planus may have increased 
in severity as a result of service, the Board believes that 
it would be appropriate to obtain any medical evidence of 
treatment for pes planus since service and to have him 
undergo a podiatry examination to determine whether he 
currently has pes planus, and, if so, the degree of 
disability currently manifested.  

The rationale behind the added notation at the bottom of the 
copy of Dr. Miller's August 1996 medical statement received 
in April 1999 is unclear.  The Board also believes it would 
be helpful to obtain medical evidence of any treatment the 
appellant may have received for right shoulder disability 
between February 1955, when the appellant left military 
service, and 1996, when he was seen by Dr. Miller.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  In 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Court stated 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his due process rights, the Board finds that the 
claim must be remanded for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his pes planus and his 
right shoulder disability since 1955, and, if 
possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  The RO should contact H. G. Miller, M.D., 
of Orthopedic Associates of North Alabama, 725 
Madison Street, Huntsville, AL., 35801, and 
request that he provide a medical statement 
that explains the rationale behind the hand-
written notation on the copy of his August 14, 
1996, medical statement that was received by VA 
in April 1999.  

3.  The RO should schedule the appellant for a 
VA podiatry examination for the purpose of 
determining the nature and severity of all foot 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to express 
an opinion as to whether the appellant 
currently has pes planus and, if so, whether 
the evidence demonstrates that it is as likely 
as not that such pes planus was aggravated by 
service.  The examiner should provide complete 
rationale for all conclusions reached. 

4.  The RO should schedule the appellant for 
examination by a VA orthopedic specialist to 
determine the nature and severity of all 
current right shoulder disorders.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current right shoulder disorders 
and to express an opinion as to whether it is 
as likely as not that any current right 
shoulder disorder had its origin in service.  
The examiner should provide complete rationale 
for all conclusions reached. 

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process.  No opinion, either legal or factual, is intimated 
by this REMAND as to the merits of the appellant's claims.  
No additional action is required by the appellant until he 
receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

